12/08/2020


            IN THE SUPREIVIE COURT OF THE STATE OF MONTANA                             Case Number: OP 20-0563


                                        OP 20-0563


 JOHN S. YAPUNCICH,
                                                                         FP: LTD
              Petitioner,                                               DEC 0 8 2020
                                                                     Bowen c,ieenwood
       v.                                                          Clerk of Supreme Court
                                                                      StjtekorylErtra

 HONORABLE LEE CORNELL,
 BIG HORN COUNTY
 JUSTICE OF THE PEACE,

              Respondent.



       Representing himself, John S. Yapuncich petitions this Court for a writ of
supervisory control, pursuant to M. R. App. P. 14(3)(a) and (b). Yapuncich contends that
various constitutional rights have been violated. He requests that this Court assume control
ofthe Big Horn County Justice Court and the Honorable Lee Cornell, Justice ofthe Peace.
       Supervisory control is an extraordinary remedy. "Supervisory control is appropriate
`when urgency or emergency factors exist making the normal appeal process inadequate,
when the case involves purely legal questions, and when one or more of three enumerated
circumstances exist. M.R.App.P. 14(3)." City ofBillings ex rel. Huertas v. Billings Mun.
Court, 2017 MT 261, ¶ 2, 389 Mont. 158,404 P.3d 709.
       Yapuncich argues that the court is proceeding under a mistake oflaw and causing a
gross injustice whereby dismissal ofthe action is warranted. He states that his membership
in the Georgia Tribe of Eastern Cherokee Tsi-Ga-Mo-Ga has been disenfranchised.
Yapuncich lists that his right to jury trial has been denied; that his motion for continuing
discovery has been denied; that his rights to due process have been violated; that his request
for a special prosecutor has been denied; and that issued orders do not have "raised seals."
He lists many reasons about alleged illegal actions by the court and prosecution and cites
to several federal cases.
       For this Court to take supervisory control, Yapuncich must demonstrate the
existence of urgency or emergency factors, and that the District Court is proceeding under
a mistake of law causing a gross injustice precluding the adequate remedy of appeal. M.
R. App. P. 14(3). Yapuncich has not established a basis for supervisory control or that the
normal appeal process is inadequate. While he has listed many alleged claims of injury,
he has not shown urgency or an emergency. He has not clearly demonstrated that all are
clearly legal questions, especially with the limited information in this Petition. He has not
explained how an appeal of his underlying action (TK 20-70) to a district court must be
superseded here. Yapunich has not met the threshold for this Court to exercise supervisory
control over the Justice Court. Yapuncich retains the remedy of appeal. Accordingly,
       IT IS ORDERED that Yapuncich's Petition for a Writ of Supervisory Control is
DENIED and DISMISSED.
       The Clerk of the Supreme Court is directed to provide a copy of this Order to the
Honorable Lee Cornell, Big Horn County Justice Court; to counsel of record, and to John
S. Yapuncich personally.
DATED this        —day of December, 2020.




                                                         4 A4     Justices



                                              2